Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments


Applicant argues: “Andreas fails to disclose or suggest "a control unit adapted to provide a control sig…are make parallel”, because the teaching is based on a topography model. see pg. 7 of the argument.
	Examiner respectfully disagrees. The teaching is the moving of the base to track the imaging plane of the user; which result in the same configuration as disclosed by the claimed features: ie. Parallel of view direction of the user and the microscopic optical axis. 
Applicant argues: “further fails to disclose or suggest the claimed "detection device…plane”, because camera 53 was used to track the head of the user, which is not orientation-related control as claimed in claim 1. see pg. 7-8 of the arguments.
Examiner respectfully disagrees. Andreas discloses para. [0065] When the user changes the rotational position of arm 73, 73' about axis 23a, the controller 31 will change the corresponding orientations of the stereo bases at the shutter 86, such that the regions 88a, . . . , 88d are displaced in a circumferential direction about an optical axis 91 of the objective arrangement. Thus, stereoscopic representations of the object will be displayed by the ocular 41a, 41a' with a correct viewing direction or orientation of the stereo bases which correspond to the position of the ocular about axis 23a. see para. paragraphs [0064] A connecting line between centers of regions 88d and 88b may be referred to as a stereo base for the stereoscopic images supplied to visualizing unit 41a, and a connecting line between centers of regions 88a and 88c may be referred to as the stereo base for the stereoscopic images supplied to visualizing units 41a'. In particular, the orientations of the stereo bases may be parallel to orientations of a connecting line 123a, 123a' between the corresponding two oculars 41a, 41a' shown in FIG. 3: 
Applicant should note NAEGELE is depend upon in the last non final office action for providing a control signal for adjusting according to an desired target position where the current position which is deviated from the desired target position. NAEGELE discloses the control unit (101) adapted to provide a control signal for pivoting the stand (106) such that the intersection lines in the image reproduction plane (114) of the image plane (109) and the image acquisition plane (110) can be made parallel (NAEGELE, see abstract and figure 1 The method involves determining a position of a body part of a user (41) by a position detection system (50). A reference position (60) of an operating microscope (10) relative to the position is determined. The reference position is stored in a control device (33). Another position of the body part is determined by the detection system. A target position (62) of the microscope is determined from the latter position and the reference position. An activation signal is triggered. Actuators of a stand (20) are controlled by the device such that the microscope is positioned in the target position).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1-5, 8-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREAS (US 2005/063047 Al hereinafter “ANDREAS”) in view of NAEGELE (DE 102015218926 A1, hereinafter “NAEGELE”)(IDS)
Regarding claim 1, ANDREAS discloses a stereo microscope (100) for use in microsurgical surgeries (Fig. 1, abstract: microscopy system and method provides functionalities for a user which are controllable by the user by displacing a body portion of the user. The functionalities comprise displacing a portion of a support mounting the microscopy optics and adjusting a stereo base for generating stereoscopic representations of an object) 

    PNG
    media_image1.png
    805
    661
    media_image1.png
    Greyscale

data with at least one camera, and the image data are supplied to the oculars 41a, 41a' of FIG. 3 or to the head mounted display 43 of FIG. 1.: para. FIG. 4 schematically illustrates a function of an embodiment of an objective arrangement 81 contained in chassis 28. The objective arrangement 81 is provided for generating image data with at least one camera, and the image data are supplied to the oculars 41a, 41a' of FIG. 3 or to the head mounted display 43 of FIG. 1. For this purpose the objective arrangement 81 comprises a front lens group 83 transforming an object side bundle 84 of imaging rays into an image side bundle 85 of imaging rays. A beam shutter 86 is disposed within the image side bundle 85 of rays and comprises a plurality of liquid crystal light shutters which are controllable by the controller 31 to be switchable between a light transmitting state a light non transmitting state. FIG. 4 indicates four circular regions 88a, 88b, 88c, 88d of the beam shutter 86, wherein region 88d is associated with a left ocular 41a, region 88b is associated with the right ocular 41a, region 88a is associated with the right ocular 41a', and region 88c is associated with the left ocular 41a'. Only the liquid crystal elements within region 88c are in their light transmitting state, and all other liquid crystal elements are switched into their light non transmitting state. Accordingly, only those rays of bundle 85 traversing the shutter 86 in region 88c will be incident onto a camera 90 after traversing a camera adaptor optics 89. The image detected by camera 90 is read out by the controller 31 and supplied to the LCD display provided in the left ocular 41a'. Thereafter, the controller 31a controls the shutter 86 such that only the region 88a is light transmitting, and the image detected by camera 90 will be supplied to the display of the right ocular 41a'. By such a procedure, representations of the object from different viewing directions are visible in the left and right oculars 41a', respectively, such that the user viewing into the oculars 41a' will perceive a stereoscopic representation of object 37a) 

    PNG
    media_image2.png
    808
    644
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    821
    647
    media_image4.png
    Greyscale


support member 10 to be pivotable about a horizontal axis 13. The support arm 11 carries a further support arm 15 to be pivotable about a horizontal axis 17. The support arm 15 carries an intermediate support member 19 which is pivotable relative to the support arm 15 about a horizontal axis 21 and a vertical axis 23. The intermediate support member 19 carries a further intermediate support member 25 to be pivotable about a diagonal axis 27. The intermediate support member 25 carries a chassis 28 of an objective arrangement of the microscopy optics 3 to be pivotable about an axis 29) connectable through a joint to a robot arm (as cited above, and see Fig. 1), two with the stand (Fig. 1, para [0063] Thereafter the controller 31a controls the shutter 86 such that only the region 88d is in the light transmitting state, and the detected image of the camera 90 will be supplied to the left ocular 41a. Thereafter, only region 88b will be switched to be light transmitting and the image detected by camera 90 will be supplied to the right ocular 41a. By such a procedure the oculars 41a will also display a stereoscopic representation of the object 37a, i.e. left and right ocular) in such a way connectable optical image acquisition units, that a stereoscopic image of a surgery area is captured during on a patient can be captured and an image acquisition plane (as cited below) defined through the two (left and right as cited above) optical axes ([0065] When the user changes the rotational position of arm 73, 73' about axis 23a, the controller 31 will change the corresponding orientations of the stereo bases at the shutter 86, such that the regions 88a, . . . , 88d are displaced in a circumferential direction about an optical axis 91 of the objective arrangement. Thus, stereoscopic representations of the object 

 a pair of video glasses (as cited below, i.e. a pair of oculars 41) comprising two optical image reproduction units (LCD display as cited below) each having an optical axis (i.e the axis formed by the display) and a display (as cited below, LCD displayer) for reproducing an image (as cited below), which together define an image plane (para. [0048] The microscopy optics 3 further comprise a pair of oculars 41 which the user may use to perceive a stereoscopic representation of the object 37. The oculars 41 and the objective arrangement may have a common optical beam path, or the oculars may comprise displays, such as LCD displays, for displaying image data detected through the objective arrangement by, for example, cameras. The oculars 41 are, however, only optionally provided as an alternative or additional visualizing unit for a head mounted display 43 which the user 44 carries on their head 45. The head mounted display 43 comprises two displays supplied with image data from the controller 33 via a data cable 47. The two displays of the head mounted unit display a representation of the object 37 such that the user may perceive a stereoscopic representation of the object 37. The user may freely move relative to the object 37 and may permanently perceive the representation of the object during their movement. Thus, the user is not limited to a position of the oculars 41 when choosing their own position for inspecting the object 37) 
a stereoscopic representation of the object 3) with the video glasses (as cited above, glassess) to the user wearing the video glasses, and two optical axes of the optical image reproduction units an image reproduction plane (i.e. glasses lens surfaces) define,
 a detection device (as cited below, cameras 53) for determining the spatial orientation of the video glasses (as cited above, i.e the glasess), image reproduction plane, image plane (as cited above, i.e. operation surface, and the orientation citation above) and image acquisition plane (as cited above, i.e. para. 64), a control unit (Fig. 1, para. 6)
Although ANDREAS discloses the sensor system required, it is noted that ANDREAS is silent about the control unit adapted to provide a control signal for pivoting the stand (106) such that the intersection lines in the image reproduction plane (114) of the image plane (109) and the image acquisition plane (110) can be made parallel as claimed.
However NAEGELE discloses the control unit (101) adapted to provide a control signal for pivoting the stand (106) such that the intersection lines in the image reproduction plane (114) of the image plane (109) and the image acquisition plane (110) can be made parallel (NAEGELE, see abstract and figure 1 The method involves determining a position of a body part of a user (41) by a position detection system (50). A reference position (60) of an operating microscope (10) relative to the position is determined. The reference position is stored in a control device (33). Another position of the body part is determined by the detection system. A target position (62) of the microscope is determined from the latter position and the reference position. An activation signal is triggered. Actuators of a stand (20) are controlled by the device such that the microscope is positioned in the target position).

    PNG
    media_image5.png
    810
    621
    media_image5.png
    Greyscale



Regarding claim 2, ANDREAS/NAEGELE, for the same motivation of combination, further discloses Stereo microscope (100) according claim 1, wherein the control signal being optically overlaid in at least one image reproduction unit and adapted for displaying (ANDREAS, para. 59, i.e. displaying the pivoting to the user who can control the pivoting by a joystick 79) to the user the manual pivoting of the stand around the joint (ANDREAS, para. 22, disclose an alternative to the automatic adjustment using manual adjustment; with teaching of ANDREAS, it is possible with teaching of the NAEGELE, that the control signal being performed by a manual operation of the operator).

Regarding claim 3, ANDREAS/NAEGELE, for the same motivation of combination, further discloses Stereo microscope according claim 1, wherein the stand is pivotally with a motor unit (ANDREAS, para. 59) around joint and the control signal is adapted to control the motor unit (as cited above, i.e. NAEGELE, motor control for adjusting pivot point of the unit, or the servo of the system by a control signal).

Regarding claim 4, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 1, wherein the two image reproduction units comprise a common display, the display area of which is divided into two halves in order to be able to display one image each 

Regarding claim 5, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to any one of the preceding claims, wherein the detection device for determining the spatial orientation of the video glasses and/or image acquisition plane comprises an optical object detection system (ANDREAS, see above citation of the sensor system, i.e. Fig. 1, para. 64).


Regarding claim 8, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 1, in addition comprising a communication unit (ANDREAS, para 11 cable or wireless), adapted for real time transfer of the stereoscopic acquired images of the image acquisition unit to the image reproduction unit for stereoscopic displaying (Fig. 1).

Regarding claim 9, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 8, wherein the time delay in the real-time communication is less than 50 milliseconds (50 ms corresponding to a very long cable/distance i.e. 150 km, according to Fig. 1, It is less than 5m; Applicant should also note wireless system, it is much faster than 50 ms, a cable is capable of at 100 MHz, or less than 0.1 ms).

Regarding claim 10, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 8, wherein the communication unit (102) is adapted to transfer the images through wireless communication (see ANDREAS, wireless citation above).


Regarding claim 12, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 1, wherein the image acquisition units are movable relative to one another in order to stereoscopically image the surgery area depending on the magnification and/or the distance of the image acquisition units from the surgery area and/or pupillary distance (ANDREAS, Fig. 6, and the imaging citation above).

Regarding claim 13, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 12, wherein the image acquisition units (113) are rotatable in the image acquisition plane (110), so that the optical axes (107) form an angle of less than 180 to one another (ANDREAS, Fig 6, i.e less than 180 degree).

Regarding claim 14, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 12 or 13, wherein the distance between the two image acquisition units from one another is depending on the distance of the image acquisition units from the surgery area (ANDREAS, Fig. 5, para. 69, i.e. parameters for stereo base).

Regarding claim 15, ANDREAS/NAEGELE, for the same motivation of combination, further discloses Method for controlling a stereo microscope according to claim 1, wherein the control unit is adapted to carry out the following steps: - detection of the orientation of the video glasses, image reproduction plane and image plane - detecting the orientation of the image acquisition plane (see ANDREAS sensor citation above) - determining a first intersection line from the image plane in the image reproduction plane - determining a second intersection line of the image acquisition plane (110) in the image reproduction plane (i.e. determined the image acquisition plane as cited above) - determining and 

Regarding claim 16, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 9, wherein the communication unit is adapted to transfer the images through wireless communication (see ANDREAS, wireless citation above).

Regarding claim 17, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claim 13, wherein the distance between the two image acquisition units from one another is dependent on the distance of the image acquisition units from the surgery area (see ANDREAS stereoscopic parameter citation above). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREAS (US 2005/063047 Al hereinafter “ANDREAS”) (IDS) in view of NAEGELE (DE 102015218926 A1, hereinafter “NAEGELE”)(IDS), further in view of Bar-Zeev et al. (US 20120068913 A1, hereinafter “Bar-Zeev”)

Regarding claim 6, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claims 1, 
It is noted that ANDREAS/NAEGELE is silent about wherein the detection device for determining the spatial orientation of the video glasses comprises an orientation sensor connectable to the video glasses as claimed
However, BAR-ZEEV discloses wherein the detection device for determining the spatial orientation of the video glasses comprises an orientation sensor connectable to the video glasses (para. tracking a position of the user's head using a combination of motion tracking techniques and an inertial measure unit which is attached to the user's head, such as via the augmented reality glasses. Motion tracking techniques use a depth sensing camera to obtain a 3D model of the user. A depth sensing camera can similarly be used to obtain the location of floors, walls and other aspects of the user's environment. See, e.g., US 2010/0197399, published Aug. 5, 2010, titled "Visual Target Tracking," US 2010/0194872, published Aug. 5, 2010, titled "Body Scan," U.S. Pat. No. 7,717,173, issued Apr. 7, 2009, titled "Head Pose Tracking System," each of which is incorporated herein by reference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANDREAS and NAEGELE in combination by adding BAR-ZEEV's teaching so as to have benefit of providing augmented reality image which is realistic and which can represent a full range of colors and intensities.

Regarding claim 7, ANDREAS/NAEGELE/ Bar-Zeev, for the same motivation of combination, further discloses stereo microscope according to claim 6, wherein the orientation sensor a tilting sensor, a position sensor, an accelerometer sensor or an inertial measurement system (see above citation).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREAS (US 2005/063047 Al hereinafter “ANDREAS”) (IDS) in view of NAEGELE (DE 102015218926 A1, hereinafter “NAEGELE”)(IDS), further in view of Rod (US 5867210, hereinafter “Rod”)

Regarding claim 11, ANDREAS/NAEGELE, for the same motivation of combination, further discloses stereo microscope according to claims 1.

However, ROD discloses stereo microscope according to claim 1, wherein the stand (106) comprises a quick-release plate with which the image acquisition units (115) are connectable (See ANDREAS, Fig. 2, the joint is pivotable, i.e. could be a quick-release plate, see US 5867210 A (18) It is a further object of the present invention to provide a camera pod which can either replace a binocular microscope eyepiece fixture with a quick-release (or quick-change) stereo-video fitting or be attached to a second port of the microscope's beam splitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANDREAS and NAEGELE in combination by adding ROD's teaching so as to have benefit of providing stereoscopic images provide our minds with large amounts of information quickly and intuitively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

US 20150160693 A1 7. A wearable computing device according to claim 1, wherein the user input device is so positioned relative to the resiliently flexible body as to be positioned opposite a wearer's thumb when the wearer's finger is positioned in the open interior region and the display tilts away from the user.

US 5867210 A (18) It is a further object of the present invention to provide a camera pod which can either replace a binocular microscope eyepiece fixture with a quick-release (or quick-change) stereo-video fitting or be attached to a second port of the microscope's beam splitter

Pub. No.: US 2003/0151810 Al, Haisch et al. the control unit (para. 42, Fig. 5, para. [0042] The data model calculated for the region 17 is schematically shown in FIG. 5 as a system of grid lines 49. A data set of coordinates x, y and z of the intersections 51 is allocated to each intersection 51 of the grid lines 49. The three-dimensional data model is thus represented by a plurality of number triplets which are representative of the coordinates of the surface 43 of the patient 7 in the region 17 in the coordinate system 25 of the operating room. Still further data sets can be allocated to each intersection 51 which are, for example, representative of color values or other properties of the object under observation at the respective locations) 








    PNG
    media_image6.png
    710
    1098
    media_image6.png
    Greyscale

adapted to provide a control signal (as cited below, i.e. control for the pivoting of the stand: …. said stand 11 pivotally holding a topography detection apparatus 15 on a pivotal arm 13 which is positioned above the patient 7 such that the topography detection apparatus 15 can record a surface geometry or topography of a region 17…) for pivoting the stand (as cited below, i.e. the pivoting) such that the intersection lines in the image reproduction plane of the image plane and the image acquisition plane (Fig. 9, para. [0064] FIG. 9 shows a further variant of the topography detection apparatus shown in FIG. 8. In contrast to the topography detection apparatus shown in FIG. 8, the apparatus 15c shown in FIG. 9 records images from different perspectives of an object 7c not successively in time, but simultaneously. To this end, a color CCD chip 87c is disposed on an optical axis 83c on which a lens system 85c and an objective 81c and a region 17c of the object 7c under observation are disposed such that the region 17c under observation is imaged on the color CCD chip 87c, and a parallel beam path is formed between the lens system 85c and the objective 81c. Between the objective 81c and the lens system 85c, there is disposed a stop 89c which is light-impermeable, except for circular regions 91r, 91g, 91b. The light-permeable regions 91r, 91g, 91b are disposed spaced apart from each other and from the optical axis 83c and circumferentially distributed about the same. The circular region 91r allows only red light to pass through, the region 91g allows only green light to pass through, and the region 91b allows only blue light to pass through. The color CCD chip 87c supplies radiation data for each of the colors red, green and blue to the computer 23c. The images of the object 17c recorded in the different spectral colors have thus each been recorded from different perspectives and angles in respect of the optical axis 83c. By appropriately evaluating these radiation data, the computer 23c can, in turn, 
    PNG
    media_image7.png
    698
    479
    media_image7.png
    Greyscale

can be made (Fig. 4, para. [0039] FIG. 4 shows a part of the topography detection apparatus 15 in detail. The topography detection apparatus 15 works on a photogrammetry principle. To this end, it comprises two cameras 41 and 42 which are positioned spaced apart from each other such that each an image of a region 17 of a surface 43 of the patient 7. Due to the distance between the two cameras 41, 42, they take pictures of the region 17 at different viewing angles. As a result, the pictures taken by the cameras 41, 42 differ from each other. This is illustrated by the points 45, 46 shown exemplarily in FIG. 4. The two points 45, 46 are imaged in an image plane of the camera 41 as images 45' and 46', respectively, which are spaced apart from each other by a distance x.sub.1 which is larger than a distance x.sub.2 which image points 45" and 46" are spaced apart from each other in an image plane of the camera 42.) 

    PNG
    media_image8.png
    599
    961
    media_image8.png
    Greyscale
parallel (Fig. 3, para. [0033] FIG. 3 shows an operating room in which a stereomicroscopy system 1 according to the invention is installed. An operating table 5, on which a patient 7 lies on whom a microsurgery is being performed by a surgeon 9, is fixedly mounted on a floor 3 of the operating room. A stand 11 is fixedly mounted on the floor 3 of the operating room, said stand 11 pivotally holding a topography detection apparatus 15 on a pivotal arm 13 which is positioned above the patient 7 such that the topography detection apparatus 15 can record a surface geometry or topography of a region 17 

    PNG
    media_image9.png
    676
    658
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK F HUANG/Primary Examiner, Art Unit 2485